PER CURIAM.
The appellant in this case was charged by information with assault with intent to commit murder and the separate offense of improper exhibition of a firearm. He was tried by jury. Before the case went to the jury the court withdrew the second charge and granted acquittal thereof, and reduced the first charge to aggravated assault, of which offense the jury found the defendant guilty. His appeal from the judgment thereon challenges only the refusal of the court to grant a mistrial when the assistant state attorney, in closing argument, made reference to the fact that as a convicted felon he was not even entitled to possess a firearm. No error was committed in denying the motion for mistrial, because in the course of the trial while the defendant was testifying, the fact that he had been convicted of a felony was properly revealed.
Affirmed.